DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Species I (claims 1-20) in the reply filed on 10/07/22 is acknowledged.  The traversal is on the ground(s) that a search of the pending claims presents an undue search burden.  This is not found persuasive because Applicant has not provided any reasons to support that the species proposed by the examiner are not distinct species.  Moreover, the search is not coextensive as evidenced by different field of search (e.g., employing different search strategies or search queries) for different species. Therefore, the search and examination of the entire application would place a serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6, 9-10, 11-12, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
● Claim 2 (and dependent claims 6, 9, 11 and 12 dependent thereon) recites the limitation "the at least one recess … optionally of the second contact element” in last 2 lines.  There is insufficient antecedent basis for this limitation in the claim because “at least one recess” of the second contact element is not previously mentioned.
           ● Claim 2 (and dependent claims 6, 9, 11 and 12 dependent thereon), lines 7-9, the limitation “directly connecting the first contact element at the first contact surface with the second contact element at the second contact surface” is indefinite because all of the figures of the present invention show “the first contact element” 114 connecting with “the second contact element” 106 through the conductive connection medium 118, but none of the figures show “the first contact element” 114 “directly” connecting with “the second contact element” 106 as claimed.
            For the examination purpose, it is assumed that “the first contact element”  connecting with “the second contact element” through the conductive connection medium.
● Claim 3, last 2 lines, the limitation  “at least one recess of the first contact element” lacks of antecedent basis because ““at least one recess of the first contact element” is previously mentioned.
● Claim 3, lines 3-4, the limitation “directly connects the first contact element at the first contact surface with the component” is indefinite because all of the figures of the present invention show “the first contact element” 114 connecting with “the component” 106 through the conductive connection medium 118, but none of the figures show “the first contact element” 114 “directly” connecting with “the component” 106 as claimed.
For the examination purpose, it is assumed that “the first contact element”  connecting with “the component” through the conductive connection medium.
           ● Claim 6 recites the limitation "the component" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	● Claim 10 recites the limitation "the second contact element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
● Claim 11 (and dependent claim 12 dependent thereon) recites the limitation "the component" in last line.  There is insufficient antecedent basis for this limitation in the claim.
● Claim 14 (and dependent claims 15-18 dependent thereon), last 3 lines, the limitation “at least one recess of the first contact element ” lacks of antecedent basis because “at least one recess of the first contact element” is previously mentioned.
 ● Claim 14 (and dependent claims 15-18 dependent thereon), lines 7-8, the limitation “directly connecting the first contact element at the first contact surface with the second contact element at the second contact surface” is indefinite because all of the figures of the present invention show “the first contact element” 114 connecting with “the second contact element” 106 through the conductive connection medium 118, but none of the figures show “the first contact element” 114 “directly” connecting with “the second contact element” 106 as claimed.
               For the examination purpose, it is assumed that “the first contact element”  connecting with “the second contact element” through the conductive connection medium.
  ● Claim 15, line 5, the limitation  “at least one recess of the first contact element” lacks of antecedent basis because “at least one recess of the first contact element” is previously mentioned.
  ● Claim 15, lines 4-5, the limitation “directly connecting the first contact element at the first contact surface with the component” is indefinite because all of the figures of the present invention show “the first contact element” 114 connecting with “the component” 106 through the conductive connection medium 118, but none of the figures show “the first contact element” 114 “directly” connecting with “the component” 106 as claimed.
For the examination purpose, it is assumed that “the first contact element”  connecting with “the component” through the conductive connection medium.
● Claim 16 recites the limitation "the component" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
● Claim 16, line 2, the limitation “the at least one recess” is unclear.  Claim 16 depends on claim 14.  It is not clear that “the at least one recess” is referred to the at least one recess of the first contact element or the at least one recess of the second contact element as previously mentioned.
● Claim 17 recites the limitation "the component" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
● Claim 19 (and dependent claim 20 dependent thereon) recites the limitation "the second contact element " in line 4.  There is insufficient antecedent basis for this limitation in the claim.
● Claim 19 (and dependent claim 20 dependent thereon) recites the limitation "the second contact surface " in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “at least 2 µm”, and the claim also recites “not more than 15 µm” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guimard et al (US 9,786,849).
Regarding claim 1, Guimard (Fig. 1) discloses a component carrier, comprising: a first component carrier structure 100 comprising a first stack which comprises at least one first electrically conductive layer structure and at least one first electrically insulating layer structure 3/41 (column 20, lines 55-57 and 66-67), wherein the at least one first electrically conductive layer structure has a first contact element 2 (column 21, lines 23-25)  which extends up to a first contact surface of the first stack; and an electrically conductive connection medium 5 (column 21, lines 36-47) directly connected to the first contact element 2 at the first contact surface by filling at least one recess of the first contact element 2, the at least one recess comprising a larger dimensioned cavity delimited by a smaller dimensioned surface profile (i.e., rough surface, column 21, lines 64-66).
Regarding claims 7-8, Guimard (Fig. 1) further discloses the electrically conductive connection medium 5 comprises a viscous deformable medium including an electrically conductive polymer (i.e., wet deposition of conductive polymer, column 21, lines 36-47).
Regarding claim 13, Guimard (Fig. 1) discloses a method of manufacturing a component carrier, the method comprising: forming a first component carrier structure 100 comprising a first stack which comprises at least one first electrically conductive layer structure and at least one first electrically insulating layer structure 3/14 (column 20, lines 55-57 and 66-67), wherein the at least one first electrically conductive layer structure has a first contact element 2 (column 21, lines 23-25)  which extends up to a first contact surface of the first stack; and directly connecting the first contact element 2 at the first contact surface to an electrically conductive connection medium 5 (column 21, lines 36-47) by filling at least one recess of the first contact element 2 with the electrically conductive connection medium 5, the at least one recess comprising a larger dimensioned cavity delimited by a smaller dimensioned surface profile (i.e., rough surface, column 21, lines 64-66).
Claims 1, 3, 5, 13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Advocate, Jr. et al (US 202/0056890).
Regarding claim 1, Advocate (Figs. 2-4 and 12) discloses a component carrier, comprising: a first component carrier structure 10 comprising a first stack which comprises at least one first electrically conductive layer structure and at least one first electrically insulating layer structure 12 ([0029]), wherein the at least one first electrically conductive layer structure has a first contact element 14 ([0030])  which extends up to a first contact surface of the first stack; and an electrically conductive connection medium 82 ([0046]) directly connected to the first contact element 14 at the first contact surface by filling at least one recess of the first contact element, the at least one recess comprising a larger dimensioned cavity delimited by a smaller dimensioned surface profile (i.e., roughened surface, [0036]).
Regarding claims 3 and 5, Advocate (Figs. 2-4 and 12) further discloses: a component 92 (Fig. 12); wherein the electrically conductive connection medium 82 directly connects the first contact element 14 at the first contact surface with the component 92 by filling at least one recess of the first contact element 14; and at least one of the following features: wherein the cavity has a round shape, wherein the cavity has rounded corners (Fig. 4).
Regarding claim 13, Advocate (Figs. 2-4 and 12) discloses a method of manufacturing a component carrier, the method comprising: forming a first component carrier structure 10 comprising a first stack which comprises at least one first electrically conductive layer structure and at least one first electrically insulating layer structure 12 ([0029]), wherein the at least one first electrically conductive layer structure has a first contact element 14 ([0030]) which extends up to a first contact surface of the first stack; and directly connecting the first contact element  14 at the first contact surface to an electrically conductive connection medium 82 ([0046]) by filling at least one recess of the first contact element 14 with the electrically conductive connection medium 82, the at least one recess comprising a larger dimensioned cavity delimited by a smaller dimensioned surface profile (i.e., roughened surface, [0036]).
Regarding claim 19, Advocate (Figs. 2-4 and 12) further discloses the method comprises forming the at least one recess by etching, drilling, or grinding at least one of the first contact element at the first contact surface  (see Fig. 2) (assumed in 112, 2¶ above).
Claims 1-3, 6-7, 9, 11, 12 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frankeny et al (US 6,098,282).
Regarding claim 1, Frankeny (Fig. 22 reproduced below) discloses a component carrier, comprising: a first component carrier structure (annotated below) comprising a first stack which comprises at least one first electrically conductive layer structure and at least one first electrically insulating layer structure 6 (labeled in Fig. 3, see [column 4, lines 11-12), wherein the at least one first electrically conductive layer structure has a first contact element 48 (bottom 48, column 7, lines 46-48) which extends up to a first contact surface of the first stack; and an electrically conductive connection medium (annotated below) directly connected to the first contact element 48 at the first contact surface by filling at least one recess of the first contact element 48, the at least one recess comprising a larger dimensioned cavity delimited by a smaller dimensioned surface profile 21 (i.e., dendrites surface, column 4, lines 45-46).

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: textbox (Connection medium)][AltContent: textbox (Medium)][AltContent: textbox (2nd carrier)][AltContent: textbox (1st carrier)]       
    PNG
    media_image1.png
    502
    332
    media_image1.png
    Greyscale


	Regarding claims 2-3, 6, 9, 11 and 12, Frankeny (Fig. 22 reproduced above) further discloses: a second component carrier structure (annotated above) comprising a second stack which comprises at least one second electrically conductive layer structure and at least one second electrically insulating layer structure 6, wherein the at least one second electrically conductive layer structure has a second contact element 19 (labeled in Fig. 9) which extends up to a second contact surface of the second stack; wherein the electrically conductive connection medium (annotated above) directly connects the first contact element 48 at the first contact surface with the second contact element 19 at the second contact surface by filling the at least one recess of the first contact element 48 and optionally of the second contact element 19 (assumed in 112-2nd rejection above); a component 19 (labeled in Fig. 9), wherein the electrically conductive connection medium directly connects the first contact element 48 at the first contact surface with the component 19 by filling at least one recess of the first contact element 48 and optionally of the component 19 (assumed in 112-2nd rejection above); a first recess is formed in the first contact element 48 and a second recess is formed in the second contact element 19 or in the component, and wherein both the first recess and the second recess are filled with the electrically conductive connection medium (annotated above); at least one of the first contact element 48 and the second contact element 19 contributes to an electrically conductive vertical through connection for vertically electrically connecting the first component carrier structure and the second component carrier structure; a dielectric sheet 6 having at least one through hole filled with the electrically conductive connection medium (see Fig. 9), the dielectric sheet 6 being arranged between the first component carrier structure and the second component carrier structure or the component; and the dielectric sheet 6 comprises an adhesive material (i.e., epoxy, column 4, lines 7-9).
	Regarding claim 7, if alternative interpreting the solder ball 44 in Fig. 22 as “the electrically conductive connection medium” as claimed then Frankeny also discloses the electrically conductive connection medium comprises a viscous deformable medium (i.e., solder material).
	Regarding claim 13, Frankeny (Fig. 22 reproduced above) discloses a method of manufacturing a component carrier, the method comprising: forming a first component carrier structure (annotated above) comprising a first stack which comprises at least one first electrically conductive layer structure and at least one first electrically insulating layer structure 6, wherein the at least one first electrically conductive layer structure has a first contact element 48 which extends up to a first contact surface of the first stack; and directly connecting the first contact element 48 at the first contact surface to an electrically conductive connection medium (annotated above) by filling at least one recess of the first contact element 48 with the electrically conductive connection medium, the at least one recess comprising a larger dimensioned cavity delimited by a smaller dimensioned surface profile 21 (i.e., dendrites surface, column 4, lines 45-46).
	Regarding claims 14-18, Frankeny (Fig. 22 reproduced above) further discloses: forming a second component carrier structure (annotated above) comprising a second stack which comprises at least one second electrically conductive layer structure and at least one second electrically insulating layer structure 6, wherein the at least one second electrically conductive layer structure has a second contact element 19 (labeled in Fig. 9) which extends up to a second contact surface of the second stack; and directly connecting the first contact element 48 at the first contact surface with the second contact element 19 at the second contact surface by filling at least one recess of the first contact element 48 and optionally of the second contact element 19 with the electrically conductive connection medium (assumed in 112-2nd rejection above); providing a component 19, and directly connecting the first contact element 48 at the first contact surface with the component 19 by filling at least one recess of the first contact element 48 with the electrically conductive connection medium (assumed in 112-2nd rejection above); filling the electrically conductive connection medium into the at least one recess when connecting the first component carrier structure with the second component carrier structure or with the component; providing the electrically conductive connection medium in at least one through hole of a dielectric sheet 6 (Fig. 9), and thereafter connecting the first component carrier structure with the second component carrier structure or with the component with the dielectric sheet 6 in between; and forming the at least one through hole of the dielectric sheet 6 by one of the group consisting of drilling, punching, and etching (Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Frankeny et al (US 6,098,282).
Regarding claim 4, Frankeny does not disclose the cavity having a depth and a width in a range as claimed and the surface profile having an average top to bottom distance in a range as claimed.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Therefore, it would have been obvious to form the cavity of Frankeny having a depth and a width in a range as claimed and the surface profile having an average top to bottom distance in a range as claimed because such dimensions can be optimized during routine experimentation depending upon the material which is desired for the first contact element and the process conditions which are used for forming the surface profile.  It appears that these changes produce no functional differences and the same purpose of providing a stability connections between the two conductive elements would result and therefore would have been obvious. 
  Regarding claim 10, Frankeny discloses at least one of the first contact element and the second contact element comprises a via (Fig. 22), but does not disclose the via having tapering sidewalls.
However, it has been held that mere change in shape limitation is prima facie obvious absent a disclosure that the limitation is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Therefore, it would have been obvious to provide the via of Frankeny having tapering sidewalls because as is well known, such tapering sidewalls of the via would increase the flowing of the conductive material in the via hole during the filling process.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Advocate, Jr. et al (US 2002/0056890).
Advocate does not disclose covering at least one of part of the first contact surface, and part of the second contact surface with a protection structure during etching, drilling, or grinding.
However, it would have been obvious to cover at least one of part of the first contact surface, and part of the second contact surface of Advocate with a protection structure during etching, drilling, or grinding because it is well known and commonly used in the art such protection structure would function as a mask for preventing the over etching of the other parts of the first contact surface and the second contact surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817